 
 
I 
112th CONGRESS
2d Session
H. R. 6058 
IN THE HOUSE OF REPRESENTATIVES 
 
June 28, 2012 
Mr. Mica introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Natural Resources and Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide an extension of Federal-aid highway, highway safety, motor carrier safety, transit, and other programs funded out of the Highway Trust Fund pending enactment of a multiyear law reauthorizing such programs. 
 
 
1.Short title; reconciliation of funds; special rule for execution of amendments in MAP–21; table of contents 
(a)Short titleThis Act may be cited as the Temporary Surface Transportation Extension Act of 2012. 
(b)Reconciliation of fundsThe Secretary of Transportation shall reduce the amount apportioned or allocated for a program, project, or activity under this Act in fiscal year 2012 by amounts apportioned or allocated for the program, project, or activity pursuant to the Surface Transportation Extension Act of 2012 (Public Law 112–102) for the period beginning on October 1, 2011, and ending on June 30, 2012. 
(c)Special rule for execution of amendments in MAP–21On the date of enactment of the MAP–21— 
(1)this Act and the amendments made by this Act shall cease to be effective; 
(2)the text of the laws amended by this Act shall revert back so as to read as the text read on the day before the date of enactment of this Act; and 
(3)the amendments made by the MAP–21 shall be executed as if this Act had not been enacted. 
(d)Table of contentsThe table of contents for this Act is as follows: 

Sec. 1. Short title; reconciliation of funds; special rule for execution of amendments in MAP–21; table of contents. 
Title I—Federal-Aid Highways 
Sec. 101. Extension of Federal-aid highway programs. 
Title II—Extension of Highway Safety Programs 
Sec. 201. Extension of National Highway Traffic Safety Administration highway safety programs. 
Sec. 202. Extension of Federal Motor Carrier Safety Administration programs. 
Sec. 203. Additional programs. 
Title III—Public Transportation Programs 
Sec. 301. Allocation of funds for planning programs. 
Sec. 302. Special rule for urbanized area formula grants. 
Sec. 303. Allocating amounts for capital investment grants. 
Sec. 304. Apportionment of formula grants for other than urbanized areas. 
Sec. 305. Apportionment based on fixed guideway factors. 
Sec. 306. Authorizations for public transportation. 
Sec. 307. Amendments to SAFETEA–LU.  
IFederal-Aid Highways 
101.Extension of Federal-aid highway programs 
(a)In generalSection 111 of the Surface Transportation Extension Act of 2011, Part II (Public Law 112–30; 125 Stat. 343) is amended— 
(1)by striking the period beginning on October 1, 2011, and ending on June 30, 2012, each place it appears and inserting the period beginning on October 1, 2011, and ending on July 15, 2012,; 
(2)by striking 3/4 each place it appears and inserting 289/366; and 
(3)in subsection (a) by striking June 30, 2012 and inserting July 15, 2012. 
(b)Use of fundsSection 111(c)(3)(B)(ii) of the Surface Transportation Extension Act of 2011, Part II (125 Stat. 343) is amended by striking $479,250,000 and inserting $504,810,000. 
(c)Extension of authorizations under title V of SAFETEA–LUSection 111(e)(2) of the Surface Transportation Extension Act of 2011, Part II (125 Stat. 343) is amended by striking the period beginning on October 1, 2011, and ending on June 30, 2012. and inserting the period beginning on October 1, 2011, and ending on July 15, 2012.. 
(d)Administrative expensesSection 112(a) of the Surface Transportation Extension Act of 2011, Part II (125 Stat. 346) is amended by striking $294,641,438 for the period beginning on October 1, 2011, and ending on June 30, 2012. and inserting $310,355,648 for the period beginning on October 1, 2011, and ending on July 15, 2012.. 
(e)Surface transportation project delivery pilot programSection 327(i)(1) of title 23, United States Code, is amended by striking the date that is 7 years after the date of enactment of this section and inserting September 30, 2012. 
IIExtension of Highway Safety Programs 
201.Extension of National Highway Traffic Safety Administration highway safety programs 
(a)Chapter 4 highway safety programsSection 2001(a)(1) of SAFETEA–LU (119 Stat. 1519) is amended by striking $235,000,000 for each of fiscal years 2009 through 2011, and $176,250,000 for the period beginning on October 1, 2011, and ending on June 30, 2012. and inserting $235,000,000 for each of fiscal years 2009 through 2011, and $185,650,000 for the period beginning on October 1, 2011, and ending on July 15, 2012.. 
(b)Highway safety research and developmentSection 2001(a)(2) of SAFETEA–LU (119 Stat. 1519) is amended by striking $108,244,000 for fiscal year 2011, and $81,183,000 for the period beginning on October 1, 2011, and ending on June 30, 2012. and inserting $108,244,000 for fiscal year 2011, and $85,512,760 for the period beginning on October 1, 2011, and ending on July 15, 2012.. 
(c)Occupant protection incentive grantsSection 2001(a)(3) of SAFETEA–LU (119 Stat. 1519) is amended by striking $25,000,000 for each of fiscal years 2006 through 2011, and $18,750,000 for the period beginning on October 1, 2011, and ending on June 30, 2012. and inserting $25,000,000 for each of fiscal years 2006 through 2011, and $19,750,000 for the period beginning on October 1, 2011, and ending on July 15, 2012.. 
(d)Safety belt performance grantsSection 2001(a)(4) of SAFETEA–LU (119 Stat. 1519) is amended by striking $124,500,000 for fiscal year 2011, and $36,375,000 for the period beginning on October 1, 2011, and ending on June 30, 2012. and inserting $124,500,000 for fiscal year 2011, and $38,315,000 for the period beginning on October 1, 2011, and ending on July 15, 2012.. 
(e)State traffic safety information system improvementsSection 2001(a)(5) of SAFETEA–LU (119 Stat. 1519) is amended by striking $34,500,000 for each of fiscal years 2006 through 2011 and $25,875,000 for the period beginning on October 1, 2011, and ending on June 30, 2012. and inserting $34,500,000 for each of fiscal years 2006 through 2011 and $27,255,000 for the period beginning on October 1, 2011, and ending on July 15, 2012.. 
(f)Alcohol-Impaired driving countermeasures incentive grant programSection 2001(a)(6) of SAFETEA–LU (119 Stat. 1519) is amended by striking $139,000,000 for each of fiscal years fiscal years 2009 through 2011, and $104,250,000 for the period beginning on October 1, 2011, and ending on June 30, 2012. and inserting $139,000,000 for each of fiscal years 2009 through 2011, and $109,810,000 for the period beginning on October 1, 2011, and ending on July 15, 2012.. 
(g)National driver registerSection 2001(a)(7) of SAFETEA–LU (119 Stat. 1520) is amended by striking $4,116,000 for fiscal year 2011, and $3,087,000 for the period beginning on October 1, 2011, and ending on June 30, 2012. and inserting $4,116,000 for fiscal year 2011, and $3,251,640 for the period beginning on October 1, 2011, and ending on July 15, 2012.. 
(h)High visibility enforcement programSection 2001(a)(8) of SAFETEA–LU (119 Stat. 1520) is amended by striking $29,000,000 for each of fiscal years 2006 through 2011 and $21,750,000 for the period beginning on October 1, 2011, and ending on June 30, 2012. and inserting $29,000,000 for each of fiscal years 2006 through 2011 and $22,910,000 for the period beginning on October 1, 2011, and ending on July 15, 2012.. 
(i)Motorcyclist safetySection 2001(a)(9) of SAFETEA–LU (119 Stat. 1520) is amended by striking $7,000,000 for each of fiscal years 2009 through 2011, and $5,250,000 for the period beginning on October 1, 2011, and ending on June 30, 2012. and inserting $7,000,000 for each of fiscal years 2009 through 2011, and $5,530,000 for the period beginning on October 1, 2011, and ending on July 15, 2012.. 
(j)Child safety and child booster seat safety incentive grantsSection 2001(a)(10) of SAFETEA–LU (119 Stat. 1520) is amended by striking $7,000,000 for each of fiscal years 2009 through 2011, and $5,250,000 for the period beginning on October 1, 2011, and ending on June 30, 2012. and inserting $7,000,000 for each of fiscal years 2009 through 2011, and $5,530,000 for the period beginning on October 1, 2011, and ending on July 15, 2012.. 
(k)Administrative expensesSection 2001(a)(11) of SAFETEA–LU (119 Stat. 1520) is amended by striking $25,328,000 for fiscal year 2011, and $18,996,000 for the period beginning on October 1, 2011, and ending on June 30, 2012. and inserting $25,328,000 for fiscal year 2011, and $20,009,120 for the period beginning on October 1, 2011, and ending on July 15, 2012..  
202.Extension of Federal Motor Carrier Safety Administration programs 
(a)Motor carrier safety grantsSection 31104(a)(8) of title 49, United States Code, is amended to read as follows: 
 
(8)$167,480,000 for the period beginning on October 1, 2011, and ending on July 15, 2012.. 
(b)Administrative expensesSection 31104(i)(1)(H) of title 49, United States Code, is amended to read as follows: 
 
(H)$192,873,760 for the period beginning on October 1, 2011, and ending on July 15, 2012.. 
(c)Grant programsSection 4101(c) of SAFETEA–LU (119 Stat. 1715) is amended— 
(1)in paragraph (1) by striking 2011 and $22,500,000 for the period beginning on October 1, 2011, and ending on June 30, 2012. and inserting 2011 and $23,700,000 for the period beginning on October 1, 2011, and ending on July 15, 2012.; 
(2)in paragraph (2) by striking 2011 and $24,000,000 for the period beginning on October 1, 2011, and ending on June 30, 2012. and inserting 2011 and $25,280,000 for the period beginning on October 1, 2011, and ending on July 15, 2012.; 
(3)in paragraph (3) by striking 2011 and $3,750,000 for the period beginning on October 1, 2011, and ending on June 30, 2012. and inserting 2011 and $3,950,000 for the period beginning on October 1, 2011, and ending on July 15, 2012.; 
(4)in paragraph (4) by striking 2011 and $18,750,000 for the period beginning on October 1, 2011, and ending on June 30, 2012. and inserting 2011 and $19,750,000 for the period beginning on October 1, 2011, and ending on July 15, 2012.; and 
(5)in paragraph (5)— 
(A)by striking 2006 and and inserting 2006,; and 
(B)by striking 2011 and $2,250,000 for the period beginning on October 1, 2011, and ending on June 30, 2012. and inserting 2011, and $2,370,000 for the period beginning on October 1, 2011, and ending on July 15, 2012.. 
(d)High-Priority activitiesSection 31104(k)(2) of title 49, United States Code, is amended by striking 2011 and $11,250,000 for the period beginning on October 1, 2011, and ending on June 30, 2012, and inserting 2011 and $11,850,000 for the period beginning on October 1, 2011, and ending on July 15, 2012,. 
(e)New entrant auditsSection 31144(g)(5)(B) of title 49, United States Code, is amended by striking and up to $21,750,000 for the period beginning on October 1, 2011, and ending on June 30, 2012, and inserting and up to $22,910,000 for the period beginning on October 1, 2011, and ending on July 15, 2012,. 
(f)Outreach and educationSection 4127(e) of SAFETEA–LU (119 Stat. 1741) is amended by striking and 2011 (and $750,000 to the Federal Motor Carrier Safety Administration, and $2,250,000 to the National Highway Traffic Safety Administration, for the period beginning on October 1, 2011, and ending on June 30, 2012) and inserting and 2011 (and $790,000 to the Federal Motor Carrier Safety Administration, and $2,370,000 to the National Highway Traffic Safety Administration, for the period beginning on October 1, 2011, and ending on July 15, 2012). 
(g)Grant program for commercial motor vehicle operatorsSection 4134(c) of SAFETEA–LU (119 Stat. 1744) is amended by striking 2011 and $750,000 for the period beginning on October 1, 2011, and ending on June 30, 2012, and inserting 2011 and $791,667 for the period beginning on October 1, 2011, and ending on July 15, 2012,. 
(h)Motor carrier safety advisory committeeSection 4144(d) of SAFETEA–LU (119 Stat. 1748) is amended by striking June 30, 2012 and inserting July 15, 2012. 
(i)Working group for development of practices and procedures To enhance Federal-State relationsSection 4213(d) of SAFETEA–LU (49 U.S.C. 14710 note; 119 Stat. 1759) is amended by striking June 30, 2012 and inserting July 15, 2012. 
203.Additional programs 
(a)Hazardous Materials Research ProjectsSection 7131(c) of SAFETEA–LU (119 Stat. 1910) is amended by striking 2011 and $870,000 for the period beginning on October 1, 2011, and ending on June 30, 2012, and inserting 2011 and $916,400 for the period beginning on October 1, 2011, and ending on July 15, 2012,. 
(b)Dingell-Johnson Sport Fish Restoration ActSection 4 of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777c) is amended— 
(1)in subsection (a) by striking 2011 and for the period beginning on October 1, 2011, and ending on June 30, 2012, and inserting 2011 and for the period beginning on October 1, 2011, and ending on July 15, 2012,; and 
(2)in the first sentence of subsection (b)(1)(A) by striking 2011 and for the period beginning on October 1, 2011, and ending on June 30, 2012, and inserting 2011 and for the period beginning on October 1, 2011, and ending on July 15, 2012,. 
IIIPublic Transportation Programs 
301.Allocation of funds for planning programsSection 5305(g) of title 49, United States Code, is amended by striking 2011 and for the period beginning on October 1, 2011, and ending on June 30, 2012 and inserting 2011 and for the period beginning on October 1, 2011, and ending on July 15, 2012. 
302.Special rule for urbanized area formula grantsSection 5307(b)(2) of title 49, United States Code, is amended— 
(1)by striking the paragraph heading and inserting Special rule for fiscal years 2005 through 2011 and the period beginning on October 1, 2011, and ending on July 15, 2012.—; 
(2)in subparagraph (A) by striking 2011 and the period beginning on October 1, 2011, and ending on June 30, 2012, and inserting 2011 and the period beginning on October 1, 2011, and ending on July 15, 2012,; and 
(3)in subparagraph (E)— 
(A)by striking the subparagraph heading and inserting Maximum amounts in fiscal years 2008 through 2011 and the period beginning on October 1, 2011, and ending on July 15, 2012.—; and 
(B)in the matter preceding clause (i) by striking 2011 and during the period beginning on October 1, 2011, and ending on June 30, 2012 and inserting 2011 and during the period beginning on October 1, 2011, and ending on July 15, 2012. 
303.Allocating amounts for capital investment grantsSection 5309(m) of title 49, United States Code, is amended— 
(1)in paragraph (2)— 
(A)by striking the paragraph heading and inserting Fiscal years 2006 through 2011 and the period beginning on October 1, 2011, and ending on July 15, 2012.—; 
(B)in the matter preceding subparagraph (A) by striking 2011 and the period beginning on October 1, 2011, and ending on June 30, 2012, and inserting 2011 and the period beginning on October 1, 2011, and ending on July 15, 2012,; and 
(C)in subparagraph (A)(i) by striking 2011 and $150,000,000 for the period beginning on October 1, 2011, and ending on June 30, 2012, and inserting 2011 and $158,000,000 for the period beginning on October 1, 2011, and ending on July 15, 2012,; 
(2)in paragraph (6)— 
(A)in subparagraph (B) by striking 2011 and $11,250,000 shall be available for the period beginning on October 1, 2011, and ending on June 30, 2012, and inserting 2011 and $11,850,000 shall be available for the period beginning on October 1, 2011, and ending on July 15, 2012,; and 
(B)in subparagraph (C) by striking though 2011 and $3,750,000 shall be available for the period beginning on October 1, 2011, and ending on June 30, 2012, and inserting through 2011 and $3,950,000 shall be available for the period beginning on October 1, 2011, and ending on July 15, 2012,; and 
(3)in paragraph (7)— 
(A)in subparagraph (A)— 
(i)in the matter preceding clause (i)— 
(I)in the first sentence by striking 2011 and $7,500,000 shall be available for the period beginning on October 1, 2011, and ending on June 30, 2012, and inserting 2011 and $7,900,000 shall be available for the period beginning on October 1, 2011, and ending on July 15, 2012,; and 
(II)in the second sentence by striking shall be set aside for: and inserting shall be set aside:;  
(ii)in clause (i) by striking for each fiscal year and $1,875,000 for the period beginning on October 1, 2011, and ending on June 30, 2012, and inserting for each fiscal year and $1,975,000 for the period beginning on October 1, 2011, and ending on July 15, 2012,; 
(iii)in clause (ii) by striking for each fiscal year and $1,875,000 for the period beginning on October 1, 2011, and ending on June 30, 2012, and inserting for each fiscal year and $1,975,000 for the period beginning on October 1, 2011, and ending on July 15, 2012,; 
(iv)in clause (iii) by striking for each fiscal year and $750,000 for the period beginning on October 1, 2011, and ending on June 30, 2012, and inserting for each fiscal year and $790,000 for the period beginning on October 1, 2011, and ending on July 15, 2012,; 
(v)in clause (iv) by striking for each fiscal year and $750,000 for the period beginning on October 1, 2011, and ending on June 30, 2012, and inserting for each fiscal year and $790,000 for the period beginning on October 1, 2011, and ending on July 15, 2012,; 
(vi)in clause (v) by striking for each fiscal year and $750,000 for the period beginning on October 1, 2011, and ending on June 30, 2012, and inserting for each fiscal year and $790,000 for the period beginning on October 1, 2011, and ending on July 15, 2012,; 
(vii)in clause (vi) by striking for each fiscal year and $750,000 for the period beginning on October 1, 2011, and ending on June 30, 2012, and inserting for each fiscal year and $790,000 for the period beginning on October 1, 2011, and ending on July 15, 2012,; 
(viii)in clause (vii) by striking for each fiscal year and $487,500 for the period beginning on October 1, 2011, and ending on June 30, 2012, and inserting for each fiscal year and $513,500 for the period beginning on October 1, 2011, and ending on July 15, 2012,; and 
(ix)in clause (viii) by striking for each fiscal year and $262,500 for the period beginning on October 1, 2011, and ending on June 30, 2012, and inserting for each fiscal year and $276,500 for the period beginning on October 1, 2011, and ending on July 15, 2012,; 
(B)in subparagraph (B) by striking clause (vii) and inserting the following: 
 
(vii)$10,665,000 for the period beginning on October 1, 2011, and ending on July 15, 2012.; 
(C)in subparagraph (C) by striking and during the period beginning on October 1, 2011, and ending on June 30, 2012, and inserting and during the period beginning on October 1, 2011, and ending on July 15, 2012,; 
(D)in subparagraph (D) by striking and not less than $26,250,000 shall be available for the period beginning on October 1, 2011, and ending on June 30, 2012, and inserting and not less than $27,650,000 shall be available for the period beginning on October 1, 2011, and ending on July 15, 2012,; and 
(E)in subparagraph (E) by striking and $2,250,000 shall be available for the period beginning on October 1, 2011, and ending on June 30, 2012, and inserting and $2,370,000 shall be available for the period beginning on October 1, 2011, and ending on July 15, 2012,. 
304.Apportionment of formula grants for other than urbanized areasSection 5311(c)(1)(G) of title 49, United States Code, is amended to read as follows: 
 
(G)$11,850,000 for the period beginning on October 1, 2011, and ending on July 15, 2012.. 
305.Apportionment based on fixed guideway factorsSection 5337(g) of title 49, United States Code, is amended to read as follows: 
 
(g)Special Rule for October 1, 2011, through July 15, 2012The Secretary shall apportion amounts made available for fixed guideway modernization under section 5309 for the period beginning on October 1, 2011, and ending on July 15, 2012, in accordance with subsection (a), except that the Secretary shall apportion 79 percent of each dollar amount specified in subsection (a).. 
306.Authorizations for public transportation 
(a)Formula and bus grantsSection 5338(b) of title 49, United States Code, is amended— 
(1)in paragraph (1) by striking subparagraph (G) and inserting the following: 
 
(G)$6,604,846,350 for the period beginning on October 1, 2011, and ending on July 15, 2012.; and 
(2)in paragraph (2)— 
(A)in subparagraph (A) by striking $113,500,000 for each of fiscal years 2009 through 2011, and $85,125,000 for the period beginning on October 1, 2011, and ending on June 30, 2012, and inserting $113,500,000 for each of fiscal years 2009 through 2011, and $89,665,000 for the period beginning on October 1, 2011, and ending on July 15, 2012,; 
(B)in subparagraph (B) by striking $4,160,365,000 for each of fiscal years 2009 through 2011, and $3,120,273,750 for the period beginning on October 1, 2011, and ending on June 30, 2012, and inserting $4,160,365,000 for each of fiscal years 2009 through 2011, and $3,286,688,350 for the period beginning on October 1, 2011, and ending on July 15, 2012,; 
(C)in subparagraph (C) by striking $51,500,000 for each of fiscal years 2009 through 2011, and $38,625,000 for the period beginning on October 1, 2011, and ending on June 30, 2012, and inserting $51,500,000 for each of fiscal years 2009 through 2011, and $40,685,000 for the period beginning on October 1, 2011, and ending on July 15, 2012,; 
(D)in subparagraph (D) by striking $1,666,500,000 for each of fiscal years 2009 through 2011, and $1,249,875,000 for the period beginning on October 1, 2011, and ending on June 30, 2012, and inserting $1,666,500,000 for each of fiscal years 2009 through 2011, and $1,316,535,000 for the period beginning on October 1, 2011, and ending on July 15, 2012,; 
(E)in subparagraph (E) by striking $984,000,000 for each of fiscal years 2009 through 2011, and $738,000,000 for the period beginning on October 1, 2011, and ending on June 30, 2012, and inserting $984,000,000 for each of fiscal years 2009 through 2011, and $777,360,000 for the period beginning on October 1, 2011, and ending on July 15, 2012,; 
(F)in subparagraph (F) by striking $133,500,000 for each of fiscal years 2009 through 2011, and $100,125,000 for the period beginning on October 1, 2011, and ending on June 30, 2012, and inserting $133,500,000 for each of fiscal years 2009 through 2011, and $105,465,000 for the period beginning on October 1, 2011, and ending on July 15, 2012,; 
(G)in subparagraph (G) by striking $465,000,000 for each of fiscal years 2009 through 2011, and $348,750,000 for the period beginning on October 1, 2011, and ending on June 30, 2012, and inserting $465,000,000 for each of fiscal years 2009 through 2011, and $367,350,000 for the period beginning on October 1, 2011, and ending on July 15, 2012,; 
(H)in subparagraph (H) by striking $164,500,000 for each of fiscal years 2009 through 2011, and $123,375,000 for the period beginning on October 1, 2011, and ending on June 30, 2012, and inserting $164,500,000 for each of fiscal years 2009 through 2011, and $129,955,000 for the period beginning on October 1, 2011, and ending on July 15, 2012,; 
(I)in subparagraph (I) by striking $92,500,000 for each of fiscal years 2009 through 2011, and $69,375,000 for the period beginning on October 1, 2011, and ending on June 30, 2012, and inserting $92,500,000 for each of fiscal years 2009 through 2011, and $73,075,000 for the period beginning on October 1, 2011, and ending on July 15, 2012,; 
(J)in subparagraph (J) by striking $26,900,000 for each of fiscal years 2009 through 2011, and $20,175,000 for the period beginning on October 1, 2011, and ending on June 30, 2012, and inserting $26,900,000 for each of fiscal years 2009 through 2011, and $21,251,000 for the period beginning on October 1, 2011, and ending on July 15, 2012,; 
(K)in subparagraph (K) by striking $3,500,000 for each of fiscal years 2006 through 2011 and $2,625,000 for the period beginning on October 1, 2011, and ending on June 30, 2012, and inserting $3,500,000 for each of fiscal years 2006 through 2011 and $2,765,000 for the period beginning on October 1, 2011, and ending on July 15, 2012,; 
(L)in subparagraph (L) by striking $25,000,000 for each of fiscal years 2006 through 2011 and $18,750,000 for the period beginning on October 1, 2011, and ending on June 30, 2012, and inserting $25,000,000 for each of fiscal years 2006 through 2011 and $19,750,000 for the period beginning on October 1, 2011, and ending on July 15, 2012,; 
(M)in subparagraph (M) by striking $465,000,000 for each of fiscal years 2009 through 2011, and $348,750,000 for the period beginning on October 1, 2011, and ending on June 30, 2012, and inserting $465,000,000 for each of fiscal years 2009 through 2011, and $367,350,000 for the period beginning on October 1, 2011, and ending on July 15, 2012,; and 
(N)in subparagraph (N) by striking $8,800,000 for each of fiscal years 2009 through 2011, and $6,600,000 for the period beginning on October 1, 2011, and ending on June 30, 2012, and inserting $8,800,000 for each of fiscal years 2009 through 2011, and $6,952,000 for the period beginning on October 1, 2011, and ending on July 15, 2012,. 
(b)Capital investment grantsSection 5338(c)(7) of title 49, United States Code, is amended to read as follows: 
 
(7)$1,544,450,000 for the period beginning on October 1, 2011, and ending on July 15, 2012.. 
(c)Research and university research centersSection 5338(d) of title 49, United States Code, is amended— 
(1)in paragraph (1), in the matter preceding subparagraph (A), by striking 2011, and $33,000,000 for the period beginning on October 1, 2011, and ending on June 30, 2012, and inserting 2011, and $34,760,000 for the period beginning on October 1, 2011, and ending on July 15, 2012,; and  
(2)by striking paragraph (3) and inserting the following: 
 
(3)Additional authorizations 
(A)ResearchOf amounts authorized to be appropriated under paragraph (1) for the period beginning on October 1, 2011, and ending on July 15, 2012, the Secretary shall allocate for each of the activities and projects described in subparagraphs (A) through (F) of paragraph (1) an amount equal to 50 percent of the amount allocated for fiscal year 2009 under each such subparagraph. 
(B)University centers program 
(i)October 1, 2011, through July 15, 2012Of the amounts allocated under subparagraph (A) for the university centers program under section 5506 for the period beginning on October 1, 2011, and ending on July 15, 2012, the Secretary shall allocate for each program described in clauses (i) through (iii) and (v) through (viii) of paragraph (2)(A) an amount equal to 50 percent of the amount allocated for fiscal year 2009 under each such clause. 
(ii)FundingIf the Secretary determines that a project or activity described in paragraph (2) received sufficient funds in fiscal year 2011, or a previous fiscal year, to carry out the purpose for which the project or activity was authorized, the Secretary may not allocate any amounts under clause (i) for the project or activity for fiscal year 2012 or any subsequent fiscal year..  
(d)AdministrationSection 5338(e)(7) of title 49, United States Code, is amended to read as follows: 
 
(7)$77,983,270 for the period beginning on October 1, 2011, and ending on July 15, 2012.. 
307.Amendments to SAFETEA–LU 
(a)Contracted paratransit pilotSection 3009(i)(1) of SAFETEA–LU (119 Stat. 1572) is amended by striking 2011 and the period beginning on October 1, 2011, and ending on June 30, 2012, and inserting 2011 and the period beginning on October 1, 2011, and ending on July 15, 2012,. 
(b)Public-Private partnership pilot programSection 3011 of SAFETEA–LU (119 Stat. 1573) is amended— 
(1)in subsection (c)(5) by striking 2011 and the period beginning on October 1, 2011, and ending on June 30, 2012 and inserting 2011 and the period beginning on October 1, 2011, and ending on July 15, 2012; and 
(2)in the second sentence of subsection (d) by striking 2011 and the period beginning on October 1, 2011, and ending on June 30, 2012, and inserting 2011 and the period beginning on October 1, 2011, and ending on July 15, 2012,. 
(c)Elderly individuals and individuals with disabilities pilot programSection 3012(b)(8) of SAFETEA–LU (49 U.S.C. 5310 note; 119 Stat. 1593) is amended by striking June 30, 2012 and inserting July 15, 2012. 
(d)Obligation ceilingSection 3040(8) of SAFETEA–LU (119 Stat. 1639) is amended to read as follows: 
 
(8)$8,262,039,620 for the period beginning on October 1, 2011, and ending on July 15, 2012, of which not more than $6,604,846,350 shall be from the Mass Transit Account.. 
(e)Project authorizations for new fixed guideway capital projectsSection 3043 of SAFETEA–LU (119 Stat. 1640) is amended— 
(1)in subsection (b), in the matter preceding paragraph (1), by striking 2011 and the period beginning on October 1, 2011, and ending on June 30, 2012, and inserting 2011 and the period beginning on October 1, 2011, and ending on July 15, 2012,; and 
(2)in subsection (c), in the matter preceding paragraph (1), by striking 2011 and the period beginning on October 1, 2011, and ending on June 30, 2012, and inserting 2011 and the period beginning on October 1, 2011, and ending on July 15, 2012,. 
(f)Allocations for national research and technology programsSection 3046(c)(2) of SAFETEA–LU (49 U.S.C. 5338 note; 119 Stat. 1706) is amended to read as follows: 
 
(2)for the period beginning on October 1, 2011, and ending on July 15, 2012, in amounts equal to 50 percent of the amounts allocated for fiscal year 2009 under each of paragraphs (2), (3), (5), and (8) through (25) of subsection (a).. 
 
